Citation Nr: 0943364	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy, prior to June 19, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
left lower extremity radiculopathy, since June 19, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1962 to January 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 10 percent for left leg 
radiculopathy.

In a June 2009 decision, the Board remanded the issue of 
evaluation of leg radiculopathy to the Appeals Management 
Center (AMC), in Washington, DC, for further evidentiary 
development.  The AMC, in a September 2009 decision, assigned 
an increased 20 percent evaluation for the left leg 
radiculopathy effective from June 19, 2007, the date of a VA 
examination.  The claim for increase was filed on February 
27, 2007.  The Veteran has indicated he wishes to continue 
his appeal with regard to both assigned stages of evaluation.  
The issues have been recharacterized to better reflect the 
evidence and allegations of record.

The June 2009 Board decision also granted entitlement to an 
increased, 40 percent evaluation for a thoracolumbar spine 
disability.  This decision is now final, and no controversy 
remains for the Board to adjudicate with respect to the 
thoracolumbar spine.  In June 2009 correspondence, received 
by the Board after issuance of the decision, the Veteran 
alleges that his back disability has worsened.  This matter 
is referred to the Ro for appropriate action.


FINDINGS OF FACT

1.  Prior to June 19, 2007, left lower extremity 
radiculopathy was manifested by intermittent pain and purely 
sensory impairment of no greater than moderate severity.

2.  Since June 19, 2007, left lower extremity radiculopathy 
has been manifested by intermittent pain and purely sensory 
impairment of no greater than moderate severity.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent, 
but no higher, for left lower extremity radiculopathy prior 
to June 19, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8620 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for left lower extremity radiculopathy since June 19, 2007, 
have not been me.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8620 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
As with claims of service connection, notice must be provided 
regarding how VA assigns effective dates and disability 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained relevant private and VA treatment records 
identified by the Veteran or in the record.  The Veteran was 
requested to identify any additional treatment records and 
provide either releases to allow VA to obtain them or the 
records themselves, but has done neither.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II. Evidence

VA treatment records from May 2006 to February 2007 reveal 
intermittent complaints of continued low back pain with left 
lower extremity radiculopathy.  In February 2007, the Veteran 
complained of worsening symptoms from a number of 
disabilities, including radiculopathy.  Straight leg raises 
were positive, and a herniated disc was suspected.  

A June 2007 VA examination reveals continued complaints of 
left leg pain radiating from the low back.  Pain was 
throughout the back of the leg, down to the toes.  
Paresthesia was also present in an L5 distribution.  Muscle 
strength and tone were normal.  Deep tendon reflexes were 
intact.  L4-L5 nerve root impingement was diagnosed.  

October 2007 VA treatment records show complaints of 
occasional radiation of pain from the back down the left leg.  
Muscle strength was 5/5 in the left leg.  The same was noted 
in February 2009.  

A June 2009 statement from the Veteran indicates that he is 
experiencing increased pain in his back, radiating to his 
left leg several times a week.  He reported that he has 
Charlie horses and cramps in the left leg two or three times 
a week; such used to occur three or four times a month.  

A VA examination was conducted in August 2009.  The Veteran 
complained of worsening left lower extremity radiculopathy 
over the prior year to year and a half.  MRI showed slight 
nerve root impingement in the lumbar spine.  The left leg 
fatigued earlier than the right.  Objective testing showed 
paresthesia of the lateral left leg, down to the foot.  Deep 
tendon reflexes were intact and symmetrical, but sensation 
was diminished in an L5 distribution.  Muscle tone and 
strength were within normal limits, and there was no wasting.  



III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's left lower extremity radiculopathy is rated by 
analogy to neuropathy, based upon the peripheral nerve most 
closely reflecting the anatomical location, symptoms, and 
functions affected by the service connected disability.  
38 C.F.R. §§ 4.20, 4.21.  Diagnostic Code 8620, evaluating 
neuritis of the sciatic nerve, is the most appropriate.  
Diagnostic Code 8620 provides that mild incomplete paralysis 
is rated 10 percent disabling; moderate incomplete paralysis 
is rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe 
incomplete paralysis, with marked muscular atrophy, is rated 
60 percent disabling.  Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  Further, the maximum rating which may be assigned 
for neuritis not characterized by organic changes such as 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain is for moderate impairment, except in the case 
of the sciatic nerve, which may be rated as moderately 
severe.  38 C.F.R. § 4.123.

In the September 2009 rating decision assigning an increased 
20 percent evaluation for left leg radiculopathy, the AMC 
stated that the effective date had been set by the Board, 
which "found that your symptoms associated with your lumbar 
spine had increased in severity."  The Board decision, in 
fact, made no determination regarding the date on which the 
low back disability was shown to be worsened, and made no 
findings at all regarding any worsening of the left lower 
extremity radiculopathy.

A review of the competent evidence of record reveals that the 
Veteran initially sought treatment for worsening left leg 
radiculopathy in February 2007, at the time he filed his 
claim for increased evaluation.  The June 2007 VA examination 
used by the AMC to set the demarcation for staged ratings was 
in fact scheduled in response to these complaints.

Although the record does not reflect detailed descriptions of 
the signs and symptoms related to left leg radiculopathy, the 
Veteran's lay statements regarding worsening are competent 
evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Moreover, the June 2007 VA examination verifies that 
his disability had worsened.  It is unconscionable in this 
case to hold the delay in scheduling an examination against 
the Veteran.  VA must presume that the disability was as bad 
on the date of claim as on the date examination was 
conducted, particularly in cases where the delay is of such 
short duration.  The assignment of a staged rating in this 
case is inappropriate, as the competent evidence of record 
demonstrates that the level of disability has been constant 
throughout the appellate period.

For that reason, the evaluations assigned before and after 
June 19, 2007, are discussed together.

Since February 2007, the Veteran has consistently reported 
more frequent and severe episodes of pain radiating to the 
left leg.  However, while these reports are fully credible 
and are competent evidence of worsening of the disability, 
the medical evidence of record establishes that the left leg 
radiculopathy remains purely sensory in nature.  There is no 
documented muscle wasting or loss of strength or tone, and 
deep tendon reflexes remain intact.  The Veteran's gait is 
normal, if slow and careful.  The Veteran's subjective 
reports of cramping and fatigue in the left leg are 
outweighed by the objective testing conducted by treating and 
examining VA physicians.  

The increased frequency of radiating pain and the loss of 
sensorum in the L5 distribution described here corresponds to 
a moderate incomplete paralysis, and no more.  There is no 
finding or report of functional limitation from the left leg 
radiculopathy which would merit assignment of a higher level 
of disability; the Veteran's reports of impairment, from 
climbing ladders or steps, or bending over relate to his low 
back, and not to the left leg.  Accordingly, a rating of 20 
percent, and no higher, is warranted for left lower extremity 
radiculopathy both before and after June 19, 2007.






ORDER

An increased evaluation of 20 percent for left lower 
extremity radiculopathy, prior to June 19, 2007, is granted.

An evaluation in excess of 20 percent for left lower 
extremity radiculopathy, since June 19, 2007, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


